


110 HR 5870 IH: Emergency Neighborhood Reclamation Act of

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5870
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Ryan of Ohio (for
			 himself and Mr. Wilson of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to make grants to assist local governments with vacant housing
		  problems, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Neighborhood Reclamation Act of
			 2008 .
		2.FindingsCongress finds the following:
			(1)The
			 subprime mortgage foreclosure crisis has led to the widespread and
			 unprecedented abandonment of housing in many urban neighborhoods.
			(2)Communities that
			 have experienced a significant decrease in population since 1980 due to the
			 loss of well-paying manufacturing jobs and subsequent economic decline were
			 already subject to a severe problem of vacant and abandoned housing when the
			 subprime mortgage foreclosure crisis struck, further exacerbating the problem.
			(3)Although the
			 prompt demolition and removal of vacant and abandoned housing is necessary in
			 order to protect public health and safety, communities experiencing both
			 economic decline and large numbers of subprime mortgage foreclosures have
			 insufficient resources to demolish and remove such housing in a timely manner.
			(4)Emergency grant
			 assistance to such communities would enable them to quickly demolish and remove
			 vacant and abandoned housing in order to promote public health and safety, and
			 to create open space that could be used for park land, recreation, future
			 economic and residential development, or other purposes that would benefit such
			 communities.
			3.Grant program to
			 assist municipalities with a vacant housing problem
			(a)Authority To
			 make GrantsFrom the amounts
			 appropriated under section 4, the Secretary of Housing and Urban Development
			 shall make grants to eligible units of general local government for the purpose
			 of neighborhood reclamation in accordance with subsection (c).
			(b)Eligibility
			 RequirementsTo be eligible to receive a grant under subsection
			 (a), a unit of general local government shall submit to the Secretary, at such
			 time and in such manner as the Secretary may require pursuant to regulations,
			 an application that demonstrates that such local government has—
				(1)experienced
			 significant population loss within its jurisdiction since 1980, as measured by
			 decennial census data;
				(2)neighborhoods or
			 other areas within its jurisdiction with—
					(A)a high incidence
			 of vacant and abandoned housing, or other vacant and abandoned structures,
			 located in areas that are primarily residential in character; and
					(B)substantial urban
			 decay and neighborhood degradation resulting from such housing or such other
			 structures; and
					(3)a
			 comprehensive plan for the demolition of all such housing, and such other
			 structures, within the jurisdiction of such local government, that will
			 increase the stability of neighborhoods, or promote the rational utilization of
			 land, within the jurisdiction of such local government.
				(c)PurposesA
			 unit of local government awarded a grant under subsection (a), shall use such
			 grant to fund—
				(1)the demolition of vacant and abandoned
			 housing, and other vacant and abandoned structures, located in areas that are
			 primarily residential in character, and which are within the jurisdiction of
			 such local government, pursuant to such local government’s comprehensive plan
			 for demolition under subsection (b)(3);
				(2)prior to demolition, the abatement of any
			 health and safety hazards in accordance with applicable State and Federal laws,
			 within such housing or such other structures, or on the site upon which such
			 housing or other structures are located; and
				(3)after demolition—
					(A)the capping or
			 removal of utility connections and public infrastructure, including street
			 pavements and sewer lines; and
					(B)the rehabilitation
			 of a site for use as public open space, inclusion in a land bank, or for
			 sale.
					(d)ReportsOne year after the Secretary awards a grant
			 under this Act to a unit of general local government, such local government
			 shall submit to the Secretary a report on—
				(1)the number of
			 houses and other structures demolished, and the number of houses and other
			 structures remaining to be demolished, pursuant to such local government’s
			 comprehensive plan under subsection (b)(3); and
				(2)the amount of site
			 rehabilitation completed pursuant to subsection (c)(3)(B).
				(e)Relation to
			 Other Programs of the Department of Housing and Urban
			 DevelopmentThe Secretary’s award of a grant under this Act to a
			 unit of general local government shall not affect a decision by the Secretary
			 to award funding to such local government for the demolition of vacant and
			 abandoned housing under any other program of the Department of Housing and
			 Urban Development.
			(f)Relation to
			 Other LawNothing in this Act shall be construed to waive any
			 obligations under local, State, and Federal law.
			(g)Public
			 HousingFunds made available under this Act shall not be used to
			 demolish public housing, as such term is defined in section 3 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437a).
			4.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this Act, $1,000,000,000 for fiscal
			 year 2009, and such sums as are necessary for each fiscal year
			 thereafter.
		5.Implementation
			(a)Effective
			 DateThis Act shall take
			 effect not later than 60 days after the date that funds are appropriated or
			 otherwise made available to carry out this Act.
			(b)Interim
			 RegulationsThe Secretary shall issue such interim regulations as
			 may be necessary to implement this Act not later than 60 days after the
			 effective date in subsection (a).
			(c)Final
			 RegulationsThe Secretary shall issue final regulations necessary
			 to implement this Act not later than 180 days after such effective date.
			6.DefinitionsIn this Act—
			(1)the term
			 Secretary means the Secretary of Housing and Urban
			 Development;
			(2)the term
			 unit of general local government means a unit of general local
			 government as defined in section 102 of the Housing and Community Development
			 Act of 1974 (42 U.S.C. 5302); and
			(3)the term
			 other vacant and abandoned structures means vacant and abandoned
			 structures not used for residential purposes, or used for a combination of
			 residential and other purposes.
			
